DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:     
 	In claim 1, lines 4-5, “instruction header insertions” should be changed to -- instruction header insertions for in-band network telemetry (INT) -- to better characterize the claim invention.  Line 5, “the congestion indicators” should be changed to -- the one or more congestion indicators -- to avoid antecedent basis lacking issue.
 	In claim 2, line 1, “the congestion indicators” should be changed to -- the one or more congestion indicators -- to avoid antecedent basis lacking issue.
 	In claim 7, line 2, “the congestion indicators” should be changed to -- the one or more congestion indicators -- to avoid antecedent basis lacking issue.
 	Claims 3-6, 8-9 are objected for depending on claim 1.
 	Claims 10-18 are objected for substantially identical reasons as claims 1-9, except each claim is in an apparatus (i.e. the controller) claim format.
.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, lines 7-8, it is confusing and ambiguous for reciting “perform in-band network telemetry (INT) via instruction header insertions into user packets at the adjusted sampling rate.  That is, it is unclear as to how the insertions of instruction header into user packets is related to the operation of the in-band network telemetry (INT) performance.
 	In claim 8, line 2, it is unclear as to what “perform postcard based INT” is referring to.
 	In claim 9, line 2, it is unclear as to what “perform passport based INT” is referring to.
 	Claims 2-7 are rejected for depending on claim 1.
 	Claims 10-18 are rejected for substantially identical reasons as claims 1-9, except each claim is in an apparatus (i.e. the controller) claim format.
 	Claims 19-20 are rejected for substantially identical reasons as claims 1, 8-9, except each claim is in a non-transitory computer readable medium (CRM) claim format.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Christensen et al., Friel et al. ‘718 & ‘309, Nakagawa, and Dontula Venkata et al. are all cited to show the common feature of communication system for data routing utilizing in-band network telemetry (INT) scheme similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465